Douglas, J.,
concurring in part and dissenting in part. I concur in the well-reasoned opinion and judgment of the majority, but dissent from the reasoning found in Part III of the opinion regarding the allowance of attorney fees. Once again, the majority writes into R.C. 149.43(C) that which is not there. There is no “public benefit,” “reasonableness” and/or “good faith” requirement found in R.C. 149.43(C) as a condition precedent to the entitlement of attorney fees. The fallacy of the artificial tests promulgated by the majority appears in its discussion in Part III of the opinion.
The majority says that “[i]n this case * * * public benefit is manifest. The Leader brought this action to enforce its readers’ right to know about annexation and planning developments in the Pickerington area.” It can be easily seen how malleable and subjective this test really is. If four or more justices of this court decide that in any given case a “public benefit is manifest,” then attorney fees will be ordered. But, is there ever a case where the release of the public’s own records to the public does not bestow a manifest public benefit? Given the law passed by the General Assembly, I think not!
Likewise, the good faith-bad faith test is ductile. The majority says that “* * * [w]e therefore attribute bad *105faith to the Pickerington respondents * * Therefore, says the majority, “* * * we view their [respondents’] reasons as contrived attempts to justify an untenable position. * * *” What was this bad-faith-untenable position of respondents? Simply, that they thought they had a right to meet privately, away from their designated offices, without preparing minutes of their informal meeting. This hardly seems to be the contrived, clandestine conclave ascribed to them by the majority. Thus, should the award of attorney fees be premised upon when four or more of us feel like there was “bad faith” or a lack of “good faith” on the part of the losing respondents in a public records disclosure action? I think not.
I submit that the better procedure is to follow the statute as it has been given to us by the General Assembly. Until we do so, the attorney-fees issue will continue to be decided in each case on an ad hoc basis.